ORDER

PER CURIAM.
Plaintiff 66 Drive-In appeals the dismissal of its petition against the guarantors of a development agreement for interest on plaintiffs condemnation award after the developer abandoned the condemnation of plaintiffs land.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).